              Case 2:15-cr-00707-SRB Document 612 Filed 10/15/19 Page 1 of 1



                                     DISTRICT JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: SUSAN R. BOLTON              Date: October 15, 2019
USA v. Abdul Malik Abdul Kareem                   Case Number: CR-15-00707-1-PHX-SRB

Assistant U.S. Attorney: Kristen Brook and Joseph Koehler
Attorney for Defendant: Daniel Drake and Daniel Maynard, CJA
Interpreter: N/A
Defendant: ☒ Present ☒ Custody



9:33 a.m. This is the time set for Evidentiary Hearing. Defense counsel invoke the Rule of Exclusion of
Witnesses and the following witnesses are sworn: Glenn Milnor, Jon-Todd Baker, Stewart Whitson,
Amy Fryberger and Ryan Mullen. Defendant’s case: Amy Fryberger is examined. Exhibits 13 and
121 and 135 are admitted. 10:58 a.m. Recess.

11:15 a.m. Reconvene. Amy Fryberger is examined further. Exhibits 12, 17, 19 and 116 are admitted.
Witness is excused. 12:09 p.m. Recess.

1:17 p.m. Reconvene. There being no objection by Defense counsel, Stewart Whitson will be called out
of order. Amy Freyberg is examined further. Without objection by Defense counsel, Exhibits 1 through
11, 14 through 16, 18 and 20 are admitted. Witness is excused. Stewart Whitson, previously sworn, is
examined. 2:59 p.m. Recess.

3:15 p.m. Reconvene. Stewart Whitson is examined further. Witness is excused. Jon-Todd Baker,
previously sworn, is examined. Witness is excused.

4:45 p.m. Court stands at recess until 1:00 p.m., October 16, 2019.

Recorded By Laurie Adams
Deputy Clerk Maureen Williams
